The opinion of the Court was delivered by
Gibson, C. J.
Fraudulent retention of possession avoids a contract of sale only as to creditors or purchasers; the first by the 13 Eliz., the second by the 27 Eliz.; and it is only necessary to turn to Roberts on Fraudulent Conveyances (Ch. V., § 3,), or any other text-book in which the cases are arranged, to see that delivery at the time of sale, is required by a free interpretation of those statutes, and not by the common law. For what purpose do [they require it ? The object of the 13 Eliz. was to avoid those collusive transfers of the legal ownership, which would put the property beyond the reach of a debtor’s creditors; that of the 27 Eliz., to avoid those that are made with an intent to deceive purchasers.: and to these ends such conveyances are deemed to be no conveyances against the party attempted to be defrauded, but good against every one else. In what position did Christ stand, as Martin’s assignee for payment of the general creditors l Not in that of a purchaser; as was ruled in Twelves v. Williams, (3 Whart. 485), and not in that of a creditor or representative of creditors.; as appears by several clauses of the statute which declares that all conveyances of lands, tenements, hereditaments, goods or. chattels made “ to the end to delay, hinder or defraud creditors or others,” shall be void “ only against that person or persons, áte. whose actions, suits, debts, &c. by such guileful, fraudulent or. covinous devices and practices shall or might be in anywise disturbed, hindered, delayed or defrauded.” Creditors, therefore, are protected only against those fraudulent transfers that would eloign the property and put it beyond the reach of their executions; and what execution could this assignee have! In Twelves v. Williams it was shown that a general assignee is neither a purchaser nor the representative of the creditors; and he consequently cannot claim the benefit of provisions intended for their protection. They are not bound by the assignment till they have acceded to it by an acceptance of its conditions; nor have they gained any vested interest in it. Before that is done, what would there be to hinder the assignee from executing a reconveyance 1 *375He is the debtor’s instrument for distribution, and stands in relation to the property as stood the debtor himself, except that it cannot be seized in his hands on a creditor’s execution. It has been transferred to him as it would have been transferred to the debtor’s right hand, had it pleased him to exercise his common-law right of preference by payment in person. As he stands in no privity to the creditors, he cannot arrogate to himself any of their attributes or rights; and the assignment to Vandyke is consequently not fraudulent as to him. There are three small exceptions to immaterial evidence; in respect to which it is difficult to say whether it was competent or not; but the error, if there was any, is not sufficiently manifest to justify a reversal on that ground.
Judgment reversed, and venire de novo awarded.